



EXHIBIT 10.6


MICRON TECHNOLOGY, INC.
AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.    GENERAL. The purpose of the Micron Technology, Inc. Amended and Restated
2004 Equity Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Micron Technology, Inc. (the “Company”), by linking the personal
interests of employees, officers and consultants of the Company or any Affiliate
(as defined below) to those of Company stockholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers and consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers and
consultants of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)    “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(b)    “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Share, or Other Stock‑Based Award granted to a Participant under the Plan.


(c)    “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan.


(d)    “Board” means the Board of Directors of the Company.


(e)    “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, consulting, severance or
similar agreement, if any, between such Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, and unless
otherwise defined in the applicable Award Certificate, “Cause” shall mean any of
the following acts by the Participant, as determined by the Committee: (i) the
commission by the Participant of, or the Participant’s pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude (including pleading
guilty or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company or any of its Affiliates; (ii) the
Participant’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment, whether or not
such act was committed in connection with the business of the Company or any of
its Affiliates; (iii) the willful and repeated failure by the Participant to
follow the lawful directives of the Board or the Participant’s supervisor; (iv)
any material violation of the Company’s written policies; (v) any intentional
misconduct by the Participant in connection with the Company and any of its
Affiliate’s business or relating to the Participant’s duties, or any willful
violation of any laws, rules or regulations; or (vi) the Participant’s material
breach of any employment, severance, non-competition, non-solicitation,
confidential information, or restrictive covenant agreement, or similar
agreement, with the Company or an Affiliate. The determination of the Committee
as to the existence of “Cause” shall be conclusive on the Participant and the
Company.
 
(f)    “Change in Control” means and includes the occurrence of any one of the
following events:





--------------------------------------------------------------------------------







(i)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or


(ii)    any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 35% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 35% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions shall not
constitute a Change in Control: (w) an acquisition directly from the Company,
(x) an acquisition by the Company or a Subsidiary of the Company, (y) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or


(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations. Reference to
a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future law, legislation or regulation amending,
supplementing or superseding such Section or regulation.


(h)    “Committee” means the committee of the Board described in Article 4.


(i)    “Company” means Micron Technology, Inc., a Delaware corporation, or any
successor corporation.







--------------------------------------------------------------------------------





(j)    “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer or consultant of
the Company or any Affiliate, as applicable; provided, however, that for
purposes of an Incentive Stock Option, or a Stock Appreciation Right issued in
tandem with an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable, pursuant to
applicable tax regulations. Continuous Status as a Participant shall not be
considered interrupted in the case of any leave of absence authorized in writing
by the Company prior to its commencement; provided, however, that for purposes
of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.


(k)    “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).


(l)    “Disability” or “Disabled” means the applicable authorized party under
the long-term disability plan (the “LTD Plan”) maintained by the Participant’s
employer (either the Company or an Affiliate) has provided written notification
that the Participant qualifies for disability benefits under the LTD Plan (a
“Disability Notice”). If the Participant is not eligible for disability benefits
under any applicable LTD Plan, then the Participant shall not qualify as
Disabled under this Plan.


(m)    “Deferred Stock Unit” means a right granted to a Participant under
Article 11.


(n)    “Dividend Equivalent” means a right granted with respect to an Award, as
provided in Article 12.


(o)    “Effective Date” has the meaning assigned such term in Section 3.1.


(p)    “Eligible Participant” means an employee, officer or consultant of the
Company or any Affiliate.


(q)    “Exchange” means any national securities exchange or national market
system on which the Stock may from time to time be listed or traded.


(r)    “Fair Market Value” of the Stock, on any date, means: (i) if the Stock is
listed or traded on any Exchange, the closing price for such Stock (or the
closing bid, if no sales were reported) as quoted on such Exchange (or the
Exchange with the greatest volume of trading in the Stock) for the last market
trading day prior to the day of determination, as reported by Bloomberg L.P. or
such other source as the Committee deems reliable; (ii) if the Stock is quoted
on the over-the-counter market or is regularly quoted by a recognized securities
dealer, but selling prices are not reported, the Fair Market Value of the Stock
shall be the mean between the high bid and low asked prices for the Stock on the
last market trading day prior to the day of determination, as reported by
Bloomberg L.P. or such other source as the Committee deems reliable, or (iii) in
the absence of an established market for the Stock, the Fair Market Value shall
be determined by such other method as the Committee determines in good faith to
be reasonable and in compliance with Code Section 409A.


(s)    “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).
 
(t)    “Good Reason” shall have the meaning, if any, given such term in the
applicable Award Certificate. If not defined in the applicable Award
Certificate, the term “Good Reason” as used herein shall not apply to a
particular Award.
 
(u)    “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(v)    “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.







--------------------------------------------------------------------------------





(w)    “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.


(x)    “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.


(y)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(z)    “Other Stock‑Based Award” means a right, granted to a Participant under
Article 13 that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(aa)    “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


(bb)    “Participant” means a person who, as an employee, officer or consultant
of the Company or any Affiliate, has been granted an Award under the Plan;
provided that in the case of the death of a Participant, the term “Participant”
refers to a beneficiary designated pursuant to Section 14.5 or the legal
guardian or other legal representative acting in a fiduciary capacity on behalf
of the Participant under applicable state law and court supervision.


(cc)    “Performance Share” means any right granted to a Participant under
Article 9 to a unit to be valued by reference to a designated number of Shares
to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.


(dd)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(ee)    “Plan” means the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan, as amended from time to time.


(ff)    “Public Offering” shall occur on closing date of a public offering of
any class or series of the Company’s equity securities pursuant to a
registration statement filed by the Company under the 1933 Act.


(gg)    “Qualified Performance‑Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 14.10(b), or (ii) an Option or SAR.


(hh)    “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.10(b) upon which performance goals for certain Qualified
Performance‑Based Awards may be established by the Committee.


(ii)    “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.


(jj)    “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.


(kk)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.


(ll)    “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.







--------------------------------------------------------------------------------





(mm)    “Stock” means the $.10 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.


(nn)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.


(oo)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.


(pp)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.


(qq)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.


ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by both the Board and the stockholders of the Company (the “Effective
Date”).


3.2.    TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the tenth anniversary of the Effective Date
or, if the stockholders approve an amendment to the Plan that increases the
number of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.


ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m)) and that any such members of the Committee who
do not so qualify shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award (i) are persons subject to the short‑swing profit
rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated to
become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. Unless and until
changed by the Board, the Compensation Committee of the Board is designated as
the Committee to administer the Plan. The Board may reserve to itself any or all
of the authority and responsibility of the Committee under the Plan or may act
as administrator of the Plan for any and all purposes. To the extent the Board
has reserved any authority and responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.


4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.







--------------------------------------------------------------------------------





4.3.    AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:


(a)    Grant Awards;


(b)    Designate Participants;


(c)    Determine the type or types of Awards to be granted to each Participant;


(d)    Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;


(e)    Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, base price, or purchase price,
any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;


(f)    Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 14, based in each case on such
considerations as the Committee in its sole discretion determines;


(g)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;


(h)    Prescribe the form of each Award Certificate, which need not be identical
for each Participant;


(i)    Decide all other matters that must be determined in connection with an
Award;


(j)    Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;


(k)    Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;


(l)    Amend the Plan or any Award Certificate as provided herein; and


(m)    Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in such other jurisdictions and to meet the objectives of the Plan.


Notwithstanding the above, the Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who are also officers of
the Company, the authority, within specified parameters as to the number and
terms of Awards, to (i) designate officers, employees and/or consultants of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date
are reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the Committee
regarding the delegated duties and responsibilities and any Awards so granted.


4.4.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.





--------------------------------------------------------------------------------







ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 106,000,000; provided,
however, that each Share issued under the Plan pursuant to a Full-Value Award
that is settled in Stock shall reduce the number of available Shares by two
(2) shares. The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 2,000,000.


5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of the grant, but shall be added back to the
Plan share reserve in accordance with Section 5.2.


(a)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares originally
subject to the Award will be added back to the Plan share reserve and again be
available for issuance pursuant to Awards granted under the Plan.


(b)    Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.


(c)    Substitute Awards granted pursuant to Section 14.14 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.


(d)    The following shares of Stock may not again be made available for
issuance as Awards under the Plan: (i) shares of Stock not issued or delivered
as a result of the net settlement of an outstanding Option or SAR, (ii) shares
of Stock used to pay the exercise price or withholding taxes related to an
outstanding Option or SAR, or (iii) shares of Stock repurchased on the open
market with the proceeds of the exercise price of an Option.


5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 5,000,000. The maximum aggregate grant with respect to Awards of Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Shares or other
Stock‑Based Awards (other than Options or SARs) granted in any one calendar year
to any one Participant shall be 5,000,000.


5.5.    MINIMUM VESTING REQUIREMENTS. Except in the case of substitute Awards
granted pursuant to Section 14.15, Full-Value Awards granted under the Plan to
an Eligible Participant shall either (i) be subject to a minimum vesting period
of three years (which may include graduated vesting within such three-year
period), or one year if the vesting is based on performance criteria other than
continued service, or (ii) be granted solely in exchange for foregone cash
compensation. Notwithstanding the foregoing, (i) the Committee may at its
discretion permit and authorize acceleration of vesting of such Full-Value
Awards in the event of the Participant’s death, Disability, or retirement, or
the occurrence of a Change in Control (subject to the requirements of Article 11
in the case of Qualified Performance-Based Awards), and (ii) the Committee may
grant Full-Value Awards without the above-described minimum vesting
requirements, or may permit and authorize acceleration of vesting of Full-Value
Awards otherwise subject to the above-described minimum vesting requirements,
with respect to Awards covering five percent (5%) or fewer of the total number
of Shares authorized under the Plan.


ARTICLE 6
ELIGIBILITY


6.1.    GENERAL. Awards may be granted only to Eligible Participants; except
that Incentive Stock Options may be granted to only to Eligible Participants who
are employees of the Company or a Parent or Subsidiary as defined in
Section 424(e) and (f) of the Code. Eligible Participants who are service
providers to an Affiliate may be granted Options or SARs under this Plan only if
the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A.


ARTICLE 7





--------------------------------------------------------------------------------





STOCK OPTIONS


7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the Grant Date.


(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option is lower than the exercise price per share
of the Option.


(c)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.


(d)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (v) any other “cashless exercise” arrangement.


(e)    EXERCISE TERM. In no event may any Option be exercisable for more than
eight (8) years from the Grant Date.


(f)    NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.


(g)    NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend
Equivalents.


(h)    SUSPENSION. Any Participant who is also a participant in the Retirement
at Micron (“RAM”) Section 401(k) Plan and who requests and receives a hardship
distribution from the RAM Plan, is prohibited from making, and must suspend, his
or her employee elective contributions to the Plan.


7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:


(a)    EXERCISE PRICE. The exercise price of an Incentive Stock Option shall not
be less than the Fair Market Value as of the Grant Date.


(b)    LAPSE OF OPTION. Subject to any earlier termination provision contained
in the Award Certificate, an Incentive Stock Option shall lapse upon the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4) or (5) below, provide in writing that the
Option will extend until a later date, but if an Option is so extended and is
exercised after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:


(1)    The expiration date set forth in the Award Certificate.


(2)    The eight (8th) anniversary of the Grant Date.





--------------------------------------------------------------------------------







(3)    Three months after termination of the Participant’s Continuous Status as
a Participant for any reason other than the Participant’s Disability or death.


(4)    One year after the Participant’s Continuous Status as a Participant
terminates by reason of the Participant’s Disability; provided, however, that to
the extent that an Incentive Stock Option is exercised more than three (3)
months after a Participant’s Continuous Status as a Participant terminates by
reason of his or her Disability, the Option shall automatically become a
Nonstatutory Stock Option.


(5)    One year after the termination of the Participant’s death if the
Participant dies while employed, or during the three‑month period described in
paragraph (3) or during the one-year period described in paragraph (4) and
before the Option otherwise lapses.


Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.


(c)    INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined
as of the Grant Date) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000.00.


(d)    TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.


(e)    EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive
Stock Option may be granted pursuant to the Plan after the day immediately prior
to the tenth anniversary of the date the Plan was adopted by the Board, or the
termination of the Plan, if earlier.


(f)    RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.


(g)    ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option
to a person who is not at the Grant Date an employee of the Company or a Parent
or Subsidiary.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:


(a)    RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant has the right to receive, for each Share with respect to which the
Stock Appreciation Right is being exercised, the excess, if any, of:


(1)    The Fair Market Value of one Share on the date of exercise; over


(2)    The base price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.


(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the base price of
a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, or
otherwise, and (iii) the Company may not repurchase a SAR for





--------------------------------------------------------------------------------





value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the SAR is lower than the base price per share of the
SAR.


(c)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which a SAR may be exercised in whole or in part. No SAR granted
under the Plan shall be exercisable for more than eight (8) years from the Grant
Date.


(d)    NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the SAR.


(e)    NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.


(f)    OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Certificate. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Certificate. In no
event may any Stock Appreciation Rights be exercisable for more than eight (8)
years from the Grant Date.


ARTICLE 9
PERFORMANCE SHARES


9.1.    GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4, and to designate the provisions of such Performance Shares as
provided in Section 4.3. All Performance Shares shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Shares are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.


9.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Shares which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two
sentences shall not apply with respect to an Award of Performance Shares that is
intended to be a Qualified Performance‑Based Award if the recipient of such
award (a) was a Covered Employee on the date of the modification, adjustment,
change or elimination of the performance goals or performance period, or (b) in
the reasonable judgment of the Committee, may be a Covered Employee on the date
the Performance Award is expected to be paid.


9.3.    RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent value in cash or other property, if the performance
goals established by the Committee are achieved and the other terms and
conditions thereof are satisfied. The Committee shall set performance goals and
other terms or conditions to payment of the Performance Shares in its discretion
which, depending on the extent to which they are met, will determine the number
of the Performance Shares that will be earned by the Participant.


9.4.    OTHER TERMS. Performance Shares may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate.


ARTICLE 10
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


10.1.    GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. Subject to the
terms and conditions of this Article 10, the Committee is authorized to make
Awards of Restricted Stock or Restricted Stock Units to Participants in





--------------------------------------------------------------------------------





such amounts and subject to such terms and conditions as may be selected by the
Committee. An Award of Restricted Stock or Restricted Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.


10.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock). Subject to the terms and conditions of the Plan, these
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, the Participant shall have all of the
rights of a stockholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units.


10.3.    FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of Continuous Status
as a Participant during the applicable restriction period or upon failure to
satisfy a performance goal during the applicable restriction period, Restricted
Stock or Restricted Stock Units that are at that time subject to restrictions
shall be forfeited; provided, however, that the Committee may provide in any
Award Certificate, subject to the terms and conditions of the Plan, that
restrictions or forfeiture conditions relating to Restricted Stock or Restricted
Stock Units will be waived in whole or in part in the event of terminations
resulting from specified causes, including, but not limited to, death,
Disability, or for the convenience or in the best interests of the Company.


10.4.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.


10.5.    DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), or (iii) in the case of Restricted Stock
that is not subject to performance-based vesting, will be paid or distributed to
the Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, dividends accrued on Shares of Restricted
Stock before they are vested shall, as provided in the Award Certificate, either
(i) be reinvested in the form of additional Shares, which shall be subject to
the same vesting provisions as provided for the host Award, or (ii) be credited
by the Company to an account for the Participant and accumulated without
interest until the date upon which the host Award becomes vested, and any
dividends accrued with respect to forfeited Restricted Stock will be reconveyed
to the Company without further consideration or any act or action by the
Participant. In no event shall dividends with respect to Restricted Stock that
is subject to performance-based vesting be paid or distributed until the
performance-based vesting provisions of such Restricted Stock lapse.


ARTICLE 11
DEFERRED STOCK UNITS


11.1.    GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. An Award of Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms
and conditions applicable to the Award.


ARTICLE 12
DIVIDEND EQUIVALENTS


12.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder to
Participants subject to such terms and conditions as may be selected by the





--------------------------------------------------------------------------------





Committee. Dividend Equivalents shall entitle the Participant to receive
payments equal to ordinary cash dividends or distributions with respect to all
or a portion of the number of Shares subject to a Full-Value Award, as
determined by the Committee. The Committee may provide that Dividend Equivalents
(i) will be deemed to have been reinvested in additional Shares, or otherwise
reinvested, or (ii) except in the case of Performance Shares, will be paid or
distributed as accrued (in which case, such Dividend Equivalents must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(i) the calendar year in which the corresponding dividends were paid to
stockholders, or (ii) the first calendar year in which the Participant’s right
to such Dividends Equivalents is no longer subject to a substantial risk of
forfeiture. Unless otherwise provided by the Committee, Dividend Equivalents
accruing on unvested Full-Value Awards shall, as provided in the Award
Certificate, either (i) be reinvested in the form of additional Shares, which
shall be subject to the same vesting provisions as provided for the host Award,
or (ii) be credited by the Company to an account for the Participant and
accumulated without interest until the date upon which the host Award becomes
vested, and any Dividend Equivalents accrued with respect to forfeited Awards
will be reconveyed to the Company without further consideration or any act or
action by the Participant. In no event shall Dividend Equivalents with respect
to Performance Shares be paid or distributed until the performance-based vesting
provisions of the Performance Shares lapse.


ARTICLE 13
STOCK OR OTHER STOCK‑BASED AWARDS


13.1.    GRANT OF STOCK OR OTHER STOCK‑BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.


ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1.    STAND‑ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 16.2,
awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.


14.2.    TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of eight (8) years from its Grant Date
(or, if Section 7.2(d) applies, five years from its Grant Date).


14.3.    FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or (except
with respect to Options or SARs) on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee.


14.4.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers (other than transfers for value) where the Committee concludes that
such transferability (i) does not result in accelerated taxation, (ii) does not
cause any Option intended to be an Incentive Stock Option to fail to so qualify,
and (iii) is otherwise appropriate and desirable, taking into account any
factors deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.


14.5.    BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any





--------------------------------------------------------------------------------





Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Committee.


14.6.    STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.


14.7.    EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.7
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.


(a)    Awards Assumed or Substituted by Surviving Corporation. With respect to
Awards assumed by the Surviving Corporation or otherwise equitably converted or
substituted in connection with a Change in Control: if within one year after the
effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then:


(i)    each of that Participant’s outstanding Options, SARs, and other Awards in
the nature of rights that may be exercised that are subject to time-based
vesting requirements shall become vested and fully exercisable as of the date of
termination;


(ii)    each of that Participant’s outstanding Awards other than Options and
SARs that are subject to time-based vesting restrictions shall become vested and
such restrictions shall lapse as of the date of termination; and


(iii)    the payout level under each of that Participant’s outstanding Awards
that are subject to performance-based vesting requirements shall be deemed to
have been earned as of the date of termination based upon an assumed achievement
of all relevant performance goals at the “target” level, and there shall be a
pro rata payout to such Participant within thirty (30) days following the date
of termination of employment (unless a later date is required by Section 17.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the date of termination of employment.


With regard to each Award, a Participant shall not be considered to have
resigned for Good Reason unless the Award Certificate includes such provision.
To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


(b)    Awards not Assumed or Substituted by Surviving corporation. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Corporation or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board:


(i)    all outstanding Options, SARs, and other Awards in the nature of rights
that may be exercised that are subject to time-based vesting requirements shall
become vested and fully exercisable as of the effective date of the Change in
Control;


(ii)    all outstanding Awards other than Options and SARs that are subject to
time-based vesting restrictions shall become vested and such restrictions shall
lapse as of the effective date of the Change in Control, and


(iii)    the payout level under all outstanding Awards that are subject to
performance-based vesting requirements shall be deemed to have been earned as of
the effective date of the Change in Control based upon an assumed achievement of
all relevant performance goals at the “target” level, and there shall be a pro





--------------------------------------------------------------------------------





rata payout to Participants within thirty (30) days following the Change in
Control (unless a later date is required by Section 17.3 hereof), based upon the
length of time within the performance period that has elapsed prior to the
Change in Control.


To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


14.8.    ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
termination of a Participant’s Continuous Status as a Participant by reason of
his or her death or Disability:


(i)    all of such Participant’s outstanding Options, SARs, and other Awards in
the nature of rights that may be exercised that are solely subject to time-based
vesting requirements shall become vested and fully exercisable as of the date of
termination of Continuous Status as a Participant, and shall thereafter remain
exercisable for a period of twelve (12) months or until the earlier expiration
of the original term of the Option, SAR or other Award; provided, however, the
to the extent that an Incentive Stock Option is exercised more than three (3)
months after a Participant’s Continuous Status as a Participant terminates by
reason of his or her Disability, the Option shall automatically become a
Nonstatutory Stock Option,


(ii)    all time-based vesting restrictions on the Participant’s outstanding
Awards shall lapse as of the date of termination of Continuous Status as a
Participant, and


(iii)    the target payout opportunities attainable under all of such
Participant’s outstanding performance-based Awards shall be deemed to have been
fully earned as of the date of termination of Continuous Status as a Participant
based upon an assumed achievement of all relevant performance goals at the
“target” level and there shall be a payout to the Participant or his or her
estate within thirty (30) days following the date of termination of Continuous
Status as a Participant.


Except as otherwise provided in this Section 14.8, any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Awards Certificate. Notwithstanding the foregoing, in the case of a
Participant’s termination of Continuous Status as a Participant by reason of
Disability, this Section 14.8 shall apply to such Participant only if the
designated person in the Participant’s employer’s Human Resources Department has
received a copy of the Disability Notice before processing the Participant’s
termination. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(c), the excess Options
shall be deemed to be Nonstatutory Stock Options.


14.9.    ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 14.7 or 14.8 above, and subject to Section 5.5
as to Full-Value Awards and Section 14.11 as to Qualified Performance‑Based
Awards, the Committee may in its sole discretion at any time determine that all
or a portion of a Participant’s Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully or partially exercisable, that
all or a part of the time-based vesting restrictions on all or a portion of the
outstanding Awards shall lapse, and/or that any performance‑based criteria with
respect to any Awards shall be deemed to be wholly or partially satisfied, in
each case, as of such date as the Committee may, in its sole discretion,
declare. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this
Section 14.9.


14.10.    EFFECT OF ACCELERATION. If an Award is accelerated under Section 14.7,
Section 14.8 or Section 14.9, the Committee may, in its sole discretion, provide
(i) that the Award will expire after a designated period of time after such
acceleration to the extent not then exercised, (ii) that the Award will be
settled in cash rather than Stock, (iii) that the Award will be assumed by
another party to a transaction giving rise to the acceleration or otherwise be
equitably converted or substituted in connection with such transaction,
(iv) that the Award may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, or (v) any combination of the foregoing. The Committee’s determination
need not be uniform and may be different for different Participants whether or
not such Participants are similarly situated. To the extent that such
acceleration causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(c), the excess Options shall be deemed to be Nonstatutory
Stock Options.


14.11.    QUALIFIED PERFORMANCE‑BASED AWARDS.







--------------------------------------------------------------------------------





(a)    The provisions of the Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Covered Employee shall
qualify for the Section 162(m) Exemption; provided that the exercise or base
price of such Award is not less than the Fair Market Value of the Shares on the
Grant Date.


(b)    When granting any other Award, the Committee may designate such Award as
a Qualified Performance‑Based Award, based upon a determination that the
recipient is or may be a Covered Employee with respect to such Award, and the
Committee wishes such Award to qualify for the Section 162(m) Exemption. If an
Award is so designated, the Committee shall establish performance goals for such
Award within the time period prescribed by Section 162(m) of the Code based on
one or more of the following Qualified Business Criteria, which may be expressed
in terms of Company-wide objectives or in terms of objectives that relate to the
performance of an Affiliate or a unit, division, region, department or function
within the Company or an Affiliate:


•
Gross and/or net revenue (including whether in the aggregate or attributable to
specific products)

•
Cost of Goods Sold and Gross Margin

•
Costs and expenses, including Research & Development and Selling, General &
Administrative

•
Income (gross, operating, net, etc.)

•
Earnings, including before interest, taxes, depreciation and amortization
(whether in the aggregate or on a per share basis

•
Cash flows and share price

•
Return on assets, investment, capital, equity

•
Manufacturing efficiency (including yield enhancement and cycle time
reductions), quality improvements and customer satisfaction

•
Product life cycle management (including product and technology design,
development, transfer, manufacturing introduction, and sales price optimization
and management)

•
Economic profit or loss

•
Market share

•
Employee retention, compensation, training and development, including succession
planning

•
Objective goals consistent with the Participant’s specific officer duties and
responsibilities, designed to further the financial, operational and other
business interests of the Company, including goals and objectives with respect
to regulatory compliance matters.

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms (including completion of pre-established
projects, such as the introduction of specified products), in percentages, or in
terms of growth from period to period or growth rates over time as well as
measured relative to an established or specially‑ created performance index of
Company competitors, peers or other members of high tech industries. Any member
of an index that disappears during a measurement period shall be disregarded for
the entire measurement period. Performance Goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).


(c)    Each Qualified Performance‑Based Award (other than an Option or SAR)
shall be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, including the condition as to continued employment as set forth in
subsection (g) below, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, in its sole and absolute
discretion, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived upon the
death or Disability of the Participant, or upon a Change in Control. Performance
periods established by the Committee for any such Qualified Performance‑Based
Award may be as short as ninety (90) days and may be any longer period. In
addition, the Committee has the right, in connection with the grant of a
Qualified Performance-





--------------------------------------------------------------------------------





Based Award, to exercise negative discretion to determine that the portion of
such Award actually earned, vested and/or payable (as applicable) shall be less
than the portion that would be earned, vested and/or payable based solely upon
application of the applicable performance goals.


(d)    The Committee may provide in any Qualified Performance‑Based Award, at
the time the performance goals are established, that any evaluation of
performance shall include, exclude or otherwise equitably adjust for any event
that occurs during a performance period, including by way of example but without
limitation the following: (a) asset write‑downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs; (e) unusual
or infrequently occurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncements thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (f) acquisitions or divestitures; (g) foreign exchange gains
and losses; and (h) any other specific, unusual or nonrecurring events, or
objectively determinable category thereof, including discontinued operations or
changes in the Company’s fiscal year. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form and at a time that meets the requirements of Code Section 162(m) for
deductibility.


(e)    Any payment of a Qualified Performance‑Based Award granted with
performance goals pursuant to subsection (c) above shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied. Written certification may take
the form of a Committee resolution passed by a majority of the Committee at a
properly convened meeting or through unanimous action by the Committee via
action by written consent. The certification requirement also may be satisfied
by a separate writing executed by the Chairman of the Committee, acting in his
capacity as such, following the foregoing Committee action or by the Chairman
executing approved minutes of the Committee in which such determinations were
made. Except as specifically provided in subsection (c), no Qualified
Performance‑Based Award held by a Covered Employee or an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance‑Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance‑ Based Award to cease to
qualify for the Section 162(m) Exemption.


(f)    Section 5.4 sets forth the maximum number of Shares or dollar value that
may be granted in any one-year period to a Participant in designated forms of
Qualified Performance‑Based Awards.


(g)    With respect to a Participant who is an officer of the Company, any
payment of a Qualified Performance‑Based Award granted with performance goals
pursuant to subsection (c) above shall be conditioned on the officer having
remained continuously employed by the Company or an Affiliate for the entire
performance or measurement period, including, as well, through the date of
determination and certification of the payment of any such Award pursuant to
subsection (e) above (the “Certification Date”). For purposes of the Plan, with
respect to any given performance or measurement period, an officer of the
Company who (i) terminates employment (regardless of cause) or who otherwise
ceases to be an officer, prior to the Certification Date and (ii) who, pursuant
to a separate contractual arrangement with the Company is entitled to receive
payments from the Company thereunder extending to or beyond such Certification
Date as a result of such termination or cessation in officer status, shall be
deemed to have been employed by the Company as an officer through the
Certification Date for purposes of payment eligibility.


14.12.    TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.


14.13.    DEFERRAL. Subject to applicable law, the Committee may permit or
require a Participant to defer such Participant’s receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant by
virtue





--------------------------------------------------------------------------------





of the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, or the satisfaction of
any requirements or goals with respect to Performance Shares, and Other Stock‑
Based Awards. If any such deferral election is required or permitted, the Board
shall, in its sole discretion, establish rules and procedures for such payment
deferrals in compliance with Section 409A of the Code and other applicable law.


14.14.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company will adopt from time to time, as
required by law or otherwise, to the extent applicable. In addition, the
Committee may specify in an Award Certificate that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of employment for cause, violation of material Company or Affiliate
policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, other conduct by the Participant
that is detrimental to the business or reputation of the Company or any
Affiliate, or a later determination that the vesting of, or amount realized
from, a Performance Award was based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria,
whether or not the Participant caused or contributed to such material
inaccuracy.


14.15.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock‑based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


15.1.    MANDATORY ADJUSTMENTS. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of issued shares of Common Stock which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, as well as the price per share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding, and conclusive. Without limiting the
foregoing, in the event of a subdivision of the outstanding Stock (stock‑split),
a declaration of a dividend payable in Shares, or a combination or consolidation
of the outstanding Stock into a lesser number of Shares, the authorization
limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically
be adjusted proportionately without any change in the aggregate purchase price
therefor. To the extent that any adjustments made pursuant to this Article 15
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options. Notwithstanding
the foregoing, the Committee shall not make any adjustments to outstanding
Options or SARs that would constitute a modification or substitution of the
stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v) that would be treated
as the grant of a new stock right or change in the form of payment for purposes
of Code Section 409A.


15.2.    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization or combination or
exchange of shares or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction (or the
per-share transaction price), over the exercise or base price of the Award,
(v) that applicable performance targets and performance periods for Awards will
be modified, consistent with Code Section 162(m) where applicable, or (vi) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.


15.3    GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Article 16. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.





--------------------------------------------------------------------------------







ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the number of Shares available under the Plan,
(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring stockholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i)  comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations. Without the prior approval of
the stockholders of the Company, the Plan may not be amended to permit: (i) the
exercise price or base price of an Option or SAR to be reduced, directly or
indirectly, (ii) an Option or SAR to be cancelled in exchange for cash, other
Awards, or Options or SARs with an exercise or base price that is less than the
exercise price or base price of the original Option or SAR, or otherwise, or
(iii) the Company to repurchase an Option or SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option or SAR is lower than the exercise price or base price per
share of the Option or SAR.


16.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);


(b)    The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;


(c)    Except as otherwise provided in Article 15, without the prior approval of
the stockholders of the Company: (i) the exercise price or base price of an
Option or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price or base price of
the original Option or SAR, or otherwise, and (iii) the Company may not
repurchase an Option or SAR for value (in cash or otherwise) from a Participant
if the current Fair Market Value of the Shares underlying the Option or SAR is
lower than the exercise price or base price per share of the Option or SAR.


(d)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or Stock Appreciation Right for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment over the exercise or base price of such Award).


16.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Committee may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.


ARTICLE 17
GENERAL PROVISIONS





--------------------------------------------------------------------------------







17.1.    NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).


17.2.    NO STOCKHOLDER RIGHTS. No Award gives a Participant any of the rights
of a stockholder of the Company unless and until Shares are in fact issued to
such person in connection with such Award.


17.3.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)    It is intended that the payments and benefits provided under the Plan and
any Award shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Award Certificates
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers (other than in his or her capacity as
a Participant) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant or other taxpayer as a result of the
Plan or any Award.


(b)    Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment)
would be effected, under the Plan or any Award Certificate by reason of the
occurrence of a Change in Control, or the Participant’s Disability or separation
from service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Participant, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such Change in Control, Disability or separation from service meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the Change in Control, Disability
or separation from service, as applicable.


(c)    If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.


(d)    Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute Non-Exempt Deferred
Compensation would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):


(i)    if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such Non-Exempt
Deferred Compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service; and


(ii)    if the payment or distribution is payable over time, the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.





--------------------------------------------------------------------------------







For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.


(e)    If, pursuant to an Award, a Participant is entitled to a series of
installment payments, such Participant’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).


(f)    The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. section 1.409A-3(j)(4).


(g)    Whenever an Award conditions a payment or benefit on the Participant’s
execution and non-revocation of a release of claims, such release must be
executed and all revocation periods shall have expired within 60 days after the
date of termination of the Participant’s employment; failing which such payment
or benefit shall be forfeited. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 60-day period. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (d) above, (i) if such 60-day
period begins and ends in a single calendar year, the Company may make or
commence payment at any time during such period at its discretion, and (ii) if
such 60-day period begins in one calendar year and ends in the next calendar
year, the payment shall be made or commence during the second such calendar year
(or any later date specified for such payment under the applicable Award), even
if such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period.


17.4.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. If Shares are surrendered to the Company to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the Participant as fully vested shares for
such period of time, if any, as necessary to avoid the recognition of an expense
under generally accepted accounting principles. The Company shall have the
authority to require a Participant to remit cash to the Company in lieu of the
surrender of Shares for tax withholding obligations if the surrender of Shares
in satisfaction of such withholding obligations would result in the Company’s
recognition of expense under generally accepted accounting principles. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.


17.5.    NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer, or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer or consultant of the Company or any Affiliate, whether for
the duration of a Participant’s Award or otherwise.


17.6.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. This Plan is
not intended to be subject to ERISA.


17.7.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.


17.8.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.





--------------------------------------------------------------------------------







17.9.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


17.10.    GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


17.11.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


17.12.    GOVERNMENT AND OTHER REGULATIONS.


(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.


(b)    Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.


17.13.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.


17.14.    ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.


17.15.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.


17.16.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of





--------------------------------------------------------------------------------





indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.


17.17.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.







